Citation Nr: 1234190	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a lumbosacral strain prior to April 7, 2009, and to a disability rating higher than 40 percent since.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the pendency of this appeal, the case was transferred to the RO in Togus, Maine, then to the RO in Boston, Massachusetts, and eventually back to the Togus RO.

The Board issued a decision in July 2004 denying the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a Joint Motion, the Court issued a June 2005 Order vacating the Board's decision and remanding the claim to the Board for compliance with directives specified.  To comply with the Court's Order, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in July 2005. 

After considering additional evidence obtained on remand, the RO in Togus issued a February 2010 decision increasing the rating for the Veteran's low back strain from 20 to 40 percent as of April 7, 2009.  So the rating increase was not made retroactive to the date of receipt of this claim, only instead back to the date of a VA compensation examination showing the disability met the requirements for this higher percentage rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, the issue once this claim was returned to the Board was whether the Veteran was entitled to a rating higher than 20 percent for this low back (lumbosacral) strain prior to April 7, 2009, and whether he had been entitled to a rating higher than 40 percent since.  The Board remanded this claim again in April 2011 for still further development and consideration.

The issue of entitlement to service connection for additional low back disability, that is, aside from the lumbosacral strain, namely, for mild scoliosis and degenerative disc disease of L4-L5 and L5-S1 with facet arthrosis has been raised by the record, but has not been adjudicated by the RO in the first instance, as the Agency of Original Jurisdiction (AOJ).  So before deciding whether the ratings for the lumbosacral strain before and since April 7, 2009, are appropriate, and whether the Veteran also is entitled to a TDIU, the Board must again remand these claims.  This remand, however, will be directly to the RO rather than via the AMC since the Veteran is represented by a private attorney.

The Board also sees that, in a recent July 2012 motion, the Veteran's attorney requested a complete copy of all documents added to the Veteran's claims files since the attorney's last request on June 5, 2012, so the prior month.  No documents have been added to the file since then, besides a general letter to the Veteran dated in July 2012 regarding the appeal process in which his attorney was already sent a copy.  In addition, the Veteran's attorney requested an extension of 60 days in which to provide additional argument regarding the Veteran's claims.  In light of the current notice to the Veteran's attorney that additional documents have not been added to the Veteran's claims files, and the need to remand the Veteran's claims for additional development and consideration, regardless, the attorney will have ample time on remand to provide further argument regarding the claims.  See generally 38 C.F.R. § 20.1100(b) (2011) (A remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of an appeal). 



REMAND

The Veteran's claim for higher ratings for his lumbosacral strain is impacted by the outcome of his recent claims of entitlement to service connection for other low back disability, namely, for mild scoliosis and degenerative disc disease (DDD) of L4-L5 and L5-S1 with facet arthrosis.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another claim).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

In the last, April 2011, remand the Board noted that, when responding to the RO's decision and Supplemental Statement of the Case (SSOC) issued in February 2010 concerning the rating increase and effective date assigned for the Veteran's low back strain, his attorney had pointed out there was an additional derivative claim for a TDIU, citing Norris v. West, 12 Vet. App. 413, 421 (1999).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO recognized this and already has adjudicated and denied this additional claim in a decision since issued in August 2010.  But in an April 2011 statement, the Veteran's attorney disagreed with the denial of this derivative claim.  In addition, pursuant to the Board's remand, the Veteran's underlying claim for a higher rating for his lumbar strain was referred to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extra-schedular rating was warranted for this disability pursuant to 38 C.F.R. § 3.321(b)(1).  This administrative review denying this claim was accomplished in January 2012.  An SSOC regarding the administrative review was issued in March 2012.  However, pursuant to 38 C.F.R. § 19.31(a), an SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in a statement of the case (SOC), or to respond to a notice of disagreement (NOD) on a newly appealed issue that was not addressed in an SOC.  As already noted, the TDIU claim is a derivative of the original issue of entitlement to an increased rating for the lumbosacral strain.  See also Mayhue v. Shinseki, 24 Vet App 273 (2011) (holding it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  The Mayhue Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But addressing this derivative TDIU claim in an SSOC, rather than SOC, was not the appropriate course in this particular instance.  See 38 C.F.R. § 19.31(a) (purpose and limitations of an SSOC).

When, as here, an NOD has been filed regarding the denial of a claim, and an SOC has not been provided, the appropriate Board disposition is to remand the claim to the RO for issuance of an SOC rather than merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also then, in response, has to be provided time to respond to the SOC and complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following action:

1.  After the claims of entitlement to service connection for additional low back disability, namely, for mild scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis are appropriately developed and adjudicated, determine whether this outcome, in turn, has consequent effect on whether the Veteran is entitled to higher ratings before and since April 7, 2009, for his lumbosacral strain.  

In other words, if it is determined that his DDD of L4-L5 and L5-S1 with facet arthrosis is also service connected, including perhaps as part and parcel of the lumbosacral strain, this, in turn, would require considering this additional disability in the rating for his condition.

If the claim for higher ratings for his low back disability, however characterized, continues to be denied, send the Veteran and his attorney an SSOC and give them time to respond to it.  

2.  Also provide the Veteran an SOC concerning his derivative claim of entitlement to a TDIU.  He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.302(b).  Only if an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

